DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the application filed on 5/1/2020.
Claim(s) 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. US 8965743 B2 by Tomaru; Masaki et al., in view of US 20210053616 A1 by Funke; Joseph et al..
Claim(s) 7 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. US 8965743 B2 by Tomaru; Masaki et al., in view of US 20210053616 A1 by Funke; Joseph et al., further in view of US 7239945 B2 by Hiemer; Marcus et al.
This action is made Non-Final.
Claim Objection
Claims 1, 10 and 19 have an extraneous semicolon in middle of the preamble (e.g. (1. A method for vehicle modeling; the method comprising:…”). Examiner suggests replacing semicolon with a comma.
---- This page is left blank after this line ----
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. US 8965743 B2 by Tomaru; Masaki et al., in view of US 20210053616 A1 by Funke; Joseph et al..
Regarding Claims 1 & 10
Tomaru teaches method (Claim1) for vehicle modeling (Tomaru: Col.11 Lines 46-Col.15 Line 40 & Fig.14); system (Claim 10) comprising: a processor  (Tomaru: Col.7 Lines 1-9 taught as CPU) ; and a memory including instructions  (Tomaru : Col.7 Lines 1-9 taught as RAM or external device Col.7 Lines 20-25) that, when executed by the processor, cause the processor the method comprising: receiving one or more design specification characteristics corresponding to a vehicle steering system design (Tomaru: Col.12 Lines 15-Col.13 Line 2 Figs. 15-16 "... design information input screen 500 shown in FIG. 15, an input box for accepting input of the handle position reference point H (the X coordinate, the Y coordinate, and the Z coordinate) as the handle original point, an input box for accepting input of the reference point HJ (the X coordinate, the Y coordinate, and the Z coordinate) of the universal joint 20 as the handle-side joint point..." "... . FIG. 16 is a diagram illustrating an example of the design information input screen of tilt and telesco information as another design information input screen. The design information input screen 501 shown in FIG. 16, an input box for accepting input of a distance from the handle position reference point H, an input box for accepting input of a distance (height) from the column output shaft, an input box for accepting input of a tilt amount (a tilt UP amount and a tilt DOWN amount), and an input box for accepting input of a telescopic amount (a telesco contraction amount and a telesco expansion amount) are displayed...."); receiving one or more end-of-line characteristics of a vehicle steering system that includes the vehicle steering system design (Tomaru: Col.1 Line 66-Col.2 Line 5 as manufacturing errors; more details related phase angle error caused by end-of-line or manufacturing errors Col.15 Lines 61-Col.16 Lines 33); generating a master model of the vehicle steering system design using the one or more design specification characteristics corresponding to the vehicle steering system design (Tomaru: Fig.42 shows the design representation of the master model of vehicle steering system, where the master model of the vehicle steering system is taught as computations performed by the steering device design assisting apparatus 1 in Col.11 Lines 46-Col.15 Line 40 & Fig.14) ; generating at least one initial parameter using the one or more end-of-line characteristics of the vehicle steering system (Tomaru: initial value as phase angle error caused by manufacturing error Col.15 Lines 44-Col.16 Lines 33) ; generating a vehicle specific model based on the master model (Tomaru: Col.15 Lines 61-Col.16 Lines 33 shows details of the steering model as steering device design assisting apparatus 1, and Fig.13 Col.11 Lines 27-45 show a vehicle specific implementation accounting for interference for selected components of the steering model) and the at least one initial parameter (Tomaru: steering model (steering device design assisting apparatus 1) accounts for the initial value as phase angle error caused by manufacturing error Col.15 Lines 44-Col.16 Lines 33).
Tomaru teaches that sensor data is available as operational data and also it is used on the compute various rates and ranges (Tomaru : Col.14-16) Tomaru does not explicitly teach receiving operational data corresponding to the vehicle steering system; generating at least one subsequent parameter using the operational data; and updating the vehicle specific model using the at least one subsequent parameter.
Funke teaches predictive model for a steering system in a vehicle  (Funke : Fig.1B & 2 & Abstract). Funke specifically teaches the limitations receiving operational data corresponding to the vehicle steering system (Funke: Fig.2 Current controls 208 being fed as operational data, Fig.1B as Measured state 128 128, reference trajectory command 118) ; generating at least one subsequent parameter using the operational data (Funke: Fig.1B as Predicted State 124 & Control Torque Command 126) ; and updating the vehicle specific model using the at least one subsequent parameter (Funke: Fig.2 Current controls 208 & [0051]-[0052]).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Funke to Tomaru to specifically use the designed model disclosed in Tomaru (circa 2011) in actual vehicle control model based on operational data as described in Funke (circa 2017). Further motivation to combine would have been that Funke and Tomaru are analogous art to the current claims in the field of steering system design modeling accounting for domain-specific knowledge and specifications system components and manufacturing variations of the steering system (Funke: Fig.1B & 2 & Abstract; Tomaru: Col.15-16)

Regarding Claims 2, 11
Funke teaches wherein the operational data includes at least vehicle sensor data indicating one or more measurements of the vehicle steering system during operation of a vehicle corresponding to the vehicle steering system (Funke: Fig.1B Sensor(s) 108 providing measured state 128 & similarly in Fig. 2B).
Regarding Claims 3, 12
Tomaru teaches wherein the master model includes a digital representation of a class of vehicle steering systems corresponding to the vehicle steering system design  (Tomaru: Fig.42 shows the design representation of the master model of vehicle steering system).
Regarding Claims 4, 13
Tomaru  teaches wherein the vehicle specific model includes a digital representation of at least the vehicle steering system (Tomaru: Fig.42 shows the design representation of the master model of vehicle steering system; Col.15 Lines 61-Col.16 Lines 33 shows details of the steering model as steering device design assisting apparatus 1, and Fig.13 Col.11 Lines 27-45 show a vehicle specific implementation accounting for interference for selected components of the steering model) .
Regarding Claims 5, 14
Funke teaches wherein the vehicle specific model includes a first constituent model  (Funke : Fig.2 Physics Functions 202) and a second constituent model (Funke: Fig.2 Neural network Layers 204) , wherein the first constituent model includes a physics- based representation of the vehicle steering system (Funke : Fig.2 Physics Functions 202 & [0011]-[0013]), and wherein the second constituent model includes a machine learning based representation of the vehicle steering system (Funke: Fig.2 Neural network Layers 204 as machine learning [0011] [0019]).
Regarding Claims 6, 15
Funke teaches further comprising identifying, using at least one of the first constituent model and the second constituent model, a potential fault in the vehicle steering system (Funke: [0062] potential fault as loss function). Interpretation 2: Tomaru teaches a range in which the selected components must fall to meet the variation range and allowable error in the design (Col.2 Lines 15-Col.3 Line 14; For e.g. Fig.13 shows the interference of (steering) components with vehicle check).
Regarding Claims 8, 18
Funke teaches receiving a steering system input; and predicting, using at least the second constituent model, a future response of the vehicle steering system to the steering system input (Funke: Fig.2 flow showing Neural Network receiving input 208, 118 and 128 and providing output 210 and 126) .
Regarding Claims 9, 17
Tomaru teaches wherein the master model and the vehicle specific model are stored on a computing device remotely located from the vehicle steering system  (Tomaru: Col.7 Lines 20-25 shows external storage device to store information on a server; Col.11 Lines 54-67) .

Regarding Claim 19
Tomaru teaches a vehicle modeling system(Tomaru: Col.11 Lines 46-Col.15 Line 40 & Fig.14), comprising: a processor processor  (Tomaru: Col.7 Lines 1-9 taught as CPU); and a memory that includes instructions that, when executed by the processor   (Tomaru : Col.7 Lines 1-9 taught as RAM or external device Col.7 Lines 20-25), cause the processor to: receive a master model that includes a digital representation of a class of vehicles corresponding to a vehicle design (Tomaru: Fig.42 shows the design representation of the master model of vehicle steering system, where the master model of the vehicle steering system is taught as computations performed by the steering device design assisting apparatus 1 in Col.11 Lines 46-Col.15 Line 40 & Fig.14); receive one or more end-of-line characteristics of a vehicle that includes the vehicle design (Tomaru: Col.1 Line 66-Col.2 Line 5 as manufacturing errors; more details related phase angle error caused by end-of-line or manufacturing errors Col.15 Lines 61-Col.16 Lines 33); generate an initial parameter set using the one or more end-of-line characteristics of the vehicle (Tomaru: initial value as phase angle error caused by manufacturing error Col.15 Lines 44-Col.16 Lines 33); generate a vehicle specific physics-based model using the master model and the initial parameter set  (Tomaru: Col.14 Line 1-Col.15 Line 43 shows equation based on physics of motion as physics based model)  
Tomaru does not specifically teach generate a vehicle specific machine learning based model using at least one of the vehicle specific physics-based model, the master model, and the initial parameter set; in response to receiving operation data corresponding to the vehicle, update at least one of the vehicle specific physics-based model and the vehicle specific machine learning based model; and selectively determine operational behavior of at least one component of the vehicle using at least one of the vehicle specific physics-based model and the vehicle specific machine learning model.
Funke teaches generate a vehicle specific physics-based model using the master model and the initial parameter set(Funke : Fig.2 Physics Functions 202 & [0011]-[0013] and inputs as shown in Fig.2 element 208); generate a vehicle specific machine learning based model using at least one of the vehicle specific physics-based model, the master model, and the initial parameter set (Funke : [0015]-[0022] ) ; in response to receiving operation data corresponding to the vehicle (Funke: Fig.2 elements 208, 128 and 118) , update at least one of the vehicle specific physics-based model and the vehicle specific machine learning based model (Funke: Fig.2 inputs fed in elements 202 and 204 and 206) ; and selectively determine operational behavior of at least one component of the vehicle using at least one of the vehicle specific physics-based model and the vehicle specific machine learning model (Funke: Fig.2 elements 210(*) and 126) .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Funke to Tomaru to specifically use the designed model disclosed in Tomaru (circa 2011) in actual vehicle control model based on operational data as described in Funke (circa 2017). Further motivation to combine would have been that Funke and Tomaru are analogous art to the current claims in the field of steering system design modeling accounting for domain-specific knowledge and specifications system components and manufacturing variations of the steering system (Funke: Fig.1B & 2 & Abstract; Tomaru: Col.15-16)
Regarding Claim 20
Tomaru and Funke both teach wherein the at least one component of the vehicle includes a vehicle steering system (Funke: Fig.1B & 2 & Abstract; Tomaru: Col.15-16).
---- This page is left blank after this line ----



Claim(s) 7 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. US 8965743 B2 by Tomaru; Masaki et al., in view of US 20210053616 A1 by Funke; Joseph et al., further in view of US 7239945 B2 by Hiemer; Marcus et al.
Regarding Claim 7
Teachings of Tomaru and Funke are shown in the parent claim 5. Although Funke discuss trajectory planning based on steering model (Funke: [0029]-[0033]), it (they) does not explicitly teach generating, using at least the first constituent model, accident reconstruction information.
Hiemer teaches generating, using at least the first constituent model, accident reconstruction information  (Hiemer: Abstract "... a model-based reconstruction unit that reconstructs an accident scenario by unifying the preprocessed data and the estimated variables from the vehicle model ..." & Fig.1 see element 30 and 50 and more specifically see Fig.3 where the steering model 325 is us one of the models used in model 30).
Motivation to combine Tomaru and Funke is shown in the parent claim 5 & 1. 
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hiemer to Funke and Tomaru to employ different aspects of vehicle modeling in complementing event data recorders (EDRs) so that the vehicle model and estimation means that estimates variables which can not be measured by means of in-vehicle sensors based on the preprocessed data from the data preprocessing means, in trajectory planning/estimation and reconstruction (Heimer: Col.1 Lines 30-34; Col.2 Lines 15-32). Further motivation to combine would have been that Hiemer , Funke and Tomaru are analogous art to claimed limitation as there is a need for an accurate description of the vehicle dynamics and its trajectory  (Hiemer: Col.4 Lines 1-2), which the prior arts address using model based trajectory planning and estimation (Funke: [0029]-[0033]; Heimer: Col.1 Lines 30-34; Col.2 Lines 15-32 Fig.1 see element 30 and 50 and more specifically see Fig.3 where the steering model is us one of the models used in model 30).
Regarding Claim 16
Teachings of Tomaru and Funke are shown in parent claim 10. 
Tomaru and Funke do not explicitly teach limitation of this claim 16.
Heimer teaches wherein the instructions further cause the processor to identify at least one characteristic of a maneuver previously executed by the vehicle steering system using the vehicle specific model (Heimer: Fig.1 element 2, 4, and 6 as characteristic of a maneuver previously executed, using model 30 which includes the model of the steering system as shown in Fig.3 element 325).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hiemer to Funke and Tomaru to employ different aspects of vehicle modeling in complementing event data recorders (EDRs) so that the vehicle model and estimation means that estimates variables which can not be measured by means of in-vehicle sensors based on the preprocessed data from the data preprocessing means, in trajectory planning/estimation and reconstruction (Heimer: Col.1 Lines 30-34; Col.2 Lines 15-32). Further motivation to combine would have been that Hiemer , Funke and Tomaru are analogous art to claimed limitation as there is a need for an accurate description of the vehicle dynamics and its trajectory  (Hiemer: Col.4 Lines 1-2), which the prior arts address using model based trajectory planning and estimation (Funke: [0029]-[0033]; Heimer: Col.1 Lines 30-34; Col.2 Lines 15-32 Fig.1 see element 30 and 50 and more specifically see Fig.3 where the steering model is us one of the models used in model 30).
---- This page is left blank after this line ----


Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
---- This page is left blank after this line ----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Fri, 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Thursday, December 1, 2022